Murphy, P. J., and Wallach, J., dissent in a memorandum by Wallach, J., as follows:
Following our review of the record as a whole, and giving every inference favorable to the prosecution arising from the testimony of the two arresting officers, we would find that there was no probable cause to stop the vehicle in which respondent was a rear-seat passenger and to search to bag from which a gun was recovered. Accordingly, we would dismiss the weapon charge and remand the matter for a new dispositional hearing addressed solely to the two remaining charges contained in the petition.